IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20938
                          Summary Calendar



                          RICKY D. WALTON,

                                          Plaintiff-Appellant,

                               versus

                    M. BRUCE THAYLER; S. NANCE;
                      B. BACHMANN; L.L. BREWER,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-406
                       - - - - - - - - - -
                        September 5, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ricky D. Walton, Texas prisoner # 581164, appeals the

district court’s order granting summary judgment to the

defendants.    On appeal, Walton restates the arguments raised in

his 42 U.S.C. § 1983 prisoner’s civil rights complaint.   He

argues that the defendants violated the Eighth Amendment’s

prohibition against cruel and unusual punishment because they

acted with deliberate indifference to his foot and knee condition

when they revoked his soft-soled shoe pass.   He further argues

that the defendants retaliated against him because he complained

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-20938
                                 -2-

about the revocation of his shoe pass.     Walton seeks the

restoration of good time credit and the restoration of his shoe

pass.   He has filed a motion for appointment of appellate

counsel.    This motion is DENIED.   See Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982)(explaining that § 1983 complainant

is not entitled to appointment of counsel absent exceptional

circumstances).

     Walton has not presented any summary judgment evidence that

demonstrates a deliberate indifference to his medical condition.

He merely expresses disagreement over the course of treatment,

i.e., whether his condition requires that he wear soft-soled

shoes instead of prison work boots.    A mere disagreement over the

method of medical treatment, however, does not state a claim for

Eighth Amendment indifference to medical needs.     Norton v.

Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).     Walton makes only

conclusional allegations of retaliation, which are insufficient

to support a § 1983 retaliation claim.     See Johnson v. Rodriguez,

110 F.3d 299, 310 (5th Cir. 1997).    Walton’s request for the

restoration of good time credit is not a cognizable § 1983 claim.

See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Clarke v.

Stalder, 154 F.3d 186, 189 (5th Cir. 1998), cert. denied, 119 S.

Ct. 1052 (1999).    Accordingly, the district court’s judgment is

AFFIRMED.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.